Matter of Pastrana v Nazario (2016 NY Slip Op 02998)





Matter of Pastrana v Nazario


2016 NY Slip Op 02998


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-06433
 (Docket No. O-1135-09)

[*1]In the Matter of Melissa Pastrana, respondent,
vHarold J. Nazario, appellant.


Rhonda R. Weir, Brooklyn, NY, for appellant.
Beth E. Goldman, New York, NY (Amanda Beltz of counsel). for respondent.

DECISION & ORDER
Appeal from an order of commitment of the Supreme Court, Kings County (IDV Part) (Patricia E. Henry, J.), dated September 17, 2013. The order of commitment committed the father to the custody of the New York City Department of Correction for a term of 27 months, upon an order of the same court dated March 7, 2013, which, after a hearing, adjudged the father to be in willful violation of an order of protection of that court dated April 23, 2010.
ORDERED that the appeal from the order of commitment is dismissed as academic, without costs or disbursements.
The term of 27 months for which the father was committed has expired. Therefore, the father's appeal from the order of commitment which committed him to the custody of the New York City Department of Correction for a term of 27 months has been rendered academic (see Matter of Braslow v Braslow, 124 AD3d 647, 647-648; Matter of King v Edwards, 92 AD3d 783, 784; Matter of Bibolova v Radu, 82 AD3d 1222, 1222; Matter of Rubackin v Rubackin, 62 AD3d 11, 12).
RIVERA, J.P., MILLER, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court